internal_revenue_service number release date index number 468b ------------------------ ------------------------------------------- ------------------------ -------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------------- id no ---------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita b06 plr-104391-10 date date legend taxpayer company business_entity predecessor date date date date year year year time period bank ------------------------ ----------------------------------- ------------------------- ----------------- --------------------------- --------------------------- ------------------- -------------- ------- ------- ------- ------------ ------------------------------------------------- plr-104391-10 dollar_figurex a b c a e d ------------------- ------------ -------------- ------- ---------------------------------------- ------------------------- ------------------ dear ---------------- this letter responds to your letter postmarked date requesting certain rulings on behalf of taxpayer d b a company concerning the application of various sections of the internal_revenue_code to transfers made by taxpayer to various escrow accounts by letter postmarked date the administrator of the escrow accounts joined taxpayer’s request for these rulings facts taxpayer is the sole owner of company a business_entity that develops manufactures advertises markets sells and distributes a products including b taxpayer uses an accrual_method of accounting and a taxable_year that ends on december taxpayer’s year tax_return was filed in date the cs filed suit against the major manufacturers of a products the suits sought monetary equitable and injunctive relief under various laws including consumer protection and or antitrust laws taxpayer was not a party defendant in this lawsuit on date the cs entered into a settlement agreement a to resolve litigation against the major manufacturers of a products under the a the party defendant manufacturers of b and other a products are required to establish escrow accounts and make annual payments into escrow for the benefit of the cs the party defendants’ ongoing payments to the escrow accounts are determined based on their sales of b in exchange for these payments the a releases the defendant manufacturers from all past present and certain future claims stemming from the use sale distribution manufacture development advertising or marketing of b under the a these escrow accounts are intended to be treated as qualified settlement funds for federal_income_tax purposes plr-104391-10 the party defendant manufacturers contended and the cs agreed that the manufacturers of a products not named as party defendants in litigation should be required to make annual contributions similar to those required of the party defendants accordingly the a directs the cs to require that certain nonparty manufacturers of which taxpayer is one either abide by the terms of the a or establish escrow accounts and make contributions thereto for the benefit of the cs nonparty manufacturers who do not elect to abide by the terms of the a are referred to as non-participating manufacturers accordingly each c has enacted e that requires non-participating manufacturers to make annual deposits into escrow accounts for the benefit of the c to the extent the non-participating manufacturer’s a products were sold in the c the e is identical or substantially_similar to a d attached to the a according to the d the financial burdens created by the use of b should be borne by the a manufacturers rather than by the cs the amount of a non-participating manufacturer’s annual deposits into the escrow accounts required by the d is based on the manufacturer’s sales of b within a c during the year in question the escrowed funds may be used only to satisfy claims arising from the manufacture sale etc of b by the nonparticipating manufacturer any funds that remain in the escrow after time period from the day on which they were contributed will be refunded to the non-participating manufacturer pursuant to the d the cs may use civil litigation to enforce the escrow contribution requirement in addition to ordering a non-compliant non-participating manufacturer to make the required_contribution a court may impose civil penalties in certain cases the non-participating manufacturer may be prohibited from selling b in the cs for up to a two-year period predecessor was the sole owner of company until date on that day taxpayer purchased company predecessor was a non-participating manufacturer and taxpayer is a non-participating manufacturer thus pursuant to e predecessor and taxpayer are required to establish escrow accounts to the extent they sold b within a c during year predecessor entered into an escrow agreement with bank the escrow agreement sets forth terms and conditions relating to the contributions required by the legislation enacted by the cs pursuant to the a during year after taxpayer purchased company the escrow agreement was amended to reflect taxpayer’s ownership of the business as of date taxpayer has deposited a total of dollar_figurex into the escrow accounts taxpayer expects that the cs in which taxpayer does business will make claims against taxpayer that all of the contributed funds will be used to satisfy the cs’ claims if the claims are successful and accordingly that taxpayer will not receive a refund of plr-104391-10 any of the contributed funds this expectation is based on taxpayer’s belief that the cs’ will be as successful with respect to taxpayer as with the defendant manufacturers requested rulings escrow account classification the first requested ruling is that the escrow account established pursuant to the a with bank is a qualified_settlement_fund within the meaning of sec_1_468b-1 of the income_tax regulations sec_468b provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the secretary has published sec_1_468b-1 through 468b-5 regarding qualified settlement funds sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies the requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or it is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that if a fund account or trust is established to resolve or satisfy claims described in sec_1_468b-1 the assets of the fund account or trust are treated as owned by the transferor of those assets until the fund account or trust also meets the requirements of sec_1_468b-1 and c on the date the fund account or trust satisfies all the requirements of sec_1_468b-1 the transferor is treated as transferring the assets to a qualified_settlement_fund sec_1_468b-2 provides that a qualified_settlement_fund is in existence for the period that i begins on the first date on which the fund is treated as a qualified_settlement_fund under sec_1_468b-1 and ii ends on the earlier of the date the fund a no longer satisfies the requirements of sec_1_468b-1 or b no longer has any assets and will not receive any more transfers plr-104391-10 based on the facts represented in year the escrow accounts established by predecessor satisfied all three requirements of sec_1_468b-1 and therefore are treated as qualified settlement funds as of the date established first with respect to sec_1_468b-1 the escrow accounts are established pursuant to an order of a c and are subject_to the continuing jurisdiction of such c the cs which are governmental authorities under sec_1_468b-1 enacted e requiring taxpayer and predecessor to make contributions into escrow accounts pursuant to this legislation taxpayer must annually certify to the cs that taxpayer is in compliance the appropriate_official of each c has the authority to monitor taxpayer to enforce annual compliance with the state’s legislation by pursuing civil litigation imposing penalties or restricting taxpayer’s ability to sell b in the settling jurisdiction second with respect to sec_1_468b-1 we are persuaded that the escrow accounts were established to resolve or satisfy contested or uncontested claims that have resulted or may result from a related series of events that have occurred and that have given rise to at least one claim asserting liability arising out of a violation of law the event or related series of events that has already occurred is the manufacturing and distribution of a products including b by taxpayer the claim that has already arisen is that pursuant to the e a manufacturer of a products is financially liable to reimburse the cs for the costs associated with the harms allegedly related to the sale of b this liability arises from alleged violations of various state laws by the nonparticipating manufacturers although no c has filed a formal complaint against taxpayer the regulation requires only that at least one claim asserting liability has resulted or may result it is clear that the escrow accounts were established to resolve or satisfy the claims made by the cs the e forces nonparticipating manufacturers to assume a share of the financial burdens created by the harms allegedly caused by the use of b the legislation requires any nonparticipating manufacturer selling b within the c to make annual deposits into escrow accounts for the benefit of the c the amounts of a nonparticipating manufacturer’s deposits are based on the manufacturer’s sales of b during the year in question taxpayer is a nonparticipating manufacturer and the amounts of taxpayer’s deposits are calculated on this basis in order to compensate the cs third with respect to sec_1_468b-1 the contributed funds are physically segregated from other assets of taxpayer and related_persons the contributed funds are held in accounts separate from other assets under the regulations a separate bank account is sufficient to satisfy this requirement see sec_1_468b-1 plr-104391-10 deduction for payments to escrow accounts the second requested ruling is that the payments made by taxpayer to the escrow accounts in year are deductible in year and payments made by taxpayer to the escrow accounts after year are deductible in the year deposited into the accounts sec_162 of the code provides the general_rule that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 sec_461 provides in part that a deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides in part that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that if the taxpayer contests an asserted_liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of the transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer or for an earlier taxable_year determined after application of sec_461 then the deduction shall be allowed for the taxable_year of the transfer sec_461 provides in part that in determining whether an amount has been incurred with respect to any item during a taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 provides that the all_events_test is met with respect to any item if all events have occurred which determine the fact of the liability and the amount of such liability can be determined with reasonable accuracy sec_1_468b-3 provides that for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability sec_1_468b-3 provides that economic_performance does not occur to the extent a the transferor or a related_person has a right to a refund or reversion of a transfer if that right is exercisable currently and without the agreement of an unrelated plr-104391-10 person that is independent or has an adverse_interest eg the court or agency that approved the fund or the fund claimants or b money or property is transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur such as the passage of time or if restrictions on its refund or reversion are illusory sec_1_468b-3 provides that a transferor must include in gross_income any distribution it receives from a qualified_settlement_fund sec_1_468b-3 provides that a distribution described in sec_1_468b-3 or f is excluded from the gross_income of a transferor to the extent provided by sec_111 regarding the recovery_of tax_benefit items based on the facts represented the amounts transferred into escrow accounts will be used to pay money damages to the cs for liabilities that arose as a result of taxpayer’s principal business activity that is the manufacture and sale of b and other a products thus such amounts are deductible under sec_162 as ordinary and necessary business_expenses to the extent that the all events tests under sec_1_461-1 including economic_performance are met the amounts transferred into the escrow accounts would be deductible in the taxable_year transferred in this case the first prong of the all_events_test ie all the events have occurred that establish the fact of the liability is met because this is a contested liability within the meaning of sec_461 likewise the second prong ie the amount of the liability can be determined with reasonable accuracy is met because the amount of the liability can be readily ascertained based on the formula prescribed by the d and the e finally under sec_1_468b-3 transfers to a qualified_settlement_fund to resolve or satisfy claims for which it is established constitute economic_performance in addition under the facts presented and representations made the fact that the d and the e provide for a reversion of monies if any remain after time period from the date of the transfers does not prevent economic_performance from occurring the d provides that the monies transferred into the escrow accounts revert to taxpayer after time period from the date of the transfers if the cs have not filed and prevailed on claims either by obtaining a judgment against or a settlement with taxpayer the funds exist to satisfy the cs’ claims brought against taxpayer within time period after the date monies are transferred into the funds thus taxpayer may not access the funds for any purpose other than satisfying the cs’ claims during the time period taxpayer expects that claims will be made against all the assets of the funds and if successful the funds will be used to satisfy the cs’ claims and that nothing will remain to revert to taxpayer there is no guarantee that any amounts will revert to taxpayer after time period the reversion in this case requires not only the passage of time but also the successful defense against claims brought by the cs before anything reverts to taxpayer although the passage of time ie time period is certain to occur it is plr-104391-10 clearly uncertain whether the cs will neither file nor prevail on claims against taxpayer thus the payments are not transferred under conditions that allow their refund or reversion by reason of the occurrence of an event that is certain to occur finally taxpayer does not have a currently exercisable right to a refund or reversion therefore we conclude that the payments made by taxpayer to the escrow accounts in escrow accounts in year are deductible in year and payments made by taxpayer to the escrow accounts after year are deductible in the year deposited into the accounts however to the extent taxpayer receives any distributions from the escrow accounts eg overpayments refunds interest or other appreciation on the funds taxpayer must include such amounts in its gross_income except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely martin scully jr martin scully jr senior counsel branch income_tax accounting
